Opinion filed April 26, 2012




                                             In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-12-00088-CR
                                         __________

                         KELLY PATRICK AMOS, Appellant

                                                V.

                                STATE OF TEXAS, Appellee


                           On Appeal from the 385th District Court

                                     Midland County, Texas

                                Trial Court Cause No. CR38802


                               MEMORANDUM OPINION

       Kelly Patrick Amos filed a pro se notice of appeal. Upon reviewing the file in this case,
this court notified appellant by letter dated April 5, 2012, that the trial court had certified that
appellant had no right of appeal and that appellant had waived his right of appeal. See TEX. R.
APP. P. 25.2(a)(2), (d). We requested that appellant respond and show grounds to continue the
appeal. Appellant has responded and requests that his appeal be continued based upon the
injurious pretrial conduct of his trial counsel. We dismiss the appeal.
       The clerk’s record indicates that appellant was charged with two counts of theft of
property, that he entered into a plea bargain agreement with the State in each count, that he
signed in each count a written waiver of his right to appeal, and that he pleaded guilty to both
counts. The trial court assessed punishment pursuant to the terms of the plea bargain in each
count at confinement in a state jail facility for fourteen months.        Thus, the trial court’s
certification in each count is supported by the record and is not defective. See Dears v. State,
154 S.W.3d 610 (Tex. Crim. App. 2005). These certifications reflect that appellant has no right
to appeal and also that he waived his right to appeal. Because appellant’s appeal is prohibited by
Rule 25.2, we must dismiss the appeal without further action. Rule 25.2(d); Chavez v. State, 183
S.W.3d 675, 680 (Tex. Crim. App. 2006).
       Accordingly, this appeal is dismissed.


                                                            PER CURIAM


April 26, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                                                2